ORDER
PER CURIAM.
Movant, Russell Wengler, appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the transcript, the legal file and the briefs of the parties and find that the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we further find that no jurisprudential purpose would be served by a full opinion, we affirm pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.